Citation Nr: 0414544	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a headache 
disability as secondary to service-connected residuals of a 
head injury.

2.  Entitlement to service connection for multiple shrapnel 
injuries with scars to the left arm, left leg, and left knee.

3.  Entitlement to service connection for hepatitis. 

4.  Entitlement to an initial compensable rating for 
residuals of head injury.

5.  Entitlement to an initial compensable rating for a left 
rib fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from April 1964 to 
October 1969.

The claims for service connection for a headache disability 
and for multiple shrapnel injuries with scars to the left 
arm, left leg, and left knee, come to the Board of Veterans' 
Appeals (Board) from an October 2000 RO rating decision.  The 
veteran filed a notice of disagreement in December 2000, the 
RO issued a statement of the case in December 2002, and the 
veteran perfected his appeal in January 2003.  These claims 
are discussed in the decision section.   

The claim for service connection for hepatitis arises from a 
March 2002 RO rating decision.  The veteran filed a notice of 
disagreement in July 2002, the RO issued a statement of the 
case in December 2002 and the veteran perfected his appeal in 
January 2003.  This claim is discussed in the remand section, 
as are the claims for initial compensable ratings for 
residuals of head injury and a left rib fracture.

In a December 2003 written statement, the veteran (through 
his representative) raised claims for service connection for 
a back disability and for weakness in both upper extremities 
as secondary to service-connected diabetes.  The veteran's 
representative also raised claims for earlier effective dates 
for the ratings assigned to (or perhaps earlier effective 
dates assigned for the granting of service connection for) 
PTSD and residuals of a head injury.  These matters have not 
been developed or certified for appeal, and are not 
inextricably intertwined with the issues now before the 
Board.  They are referred to the RO for appropriate action. 
  
FINDINGS OF FACT

1.  A VA physician has opined that the veteran currently has 
headaches which are aggravated by his service-connected 
residuals of head injury. 

2.  The veteran served in Vietnam during the Vietnam era, his 
MOS was light weapons infantry, and he received, in part, a 
Combat Infantry Badge and a Purple Heart.  

3.  A military personnel record indicates that the veteran 
suffered a shrapnel wound of his left knee in March 1967 and 
a gunshot wound of his left arm in August 1967. 

4.  Following a VA examination in September 2000, the veteran 
was diagnosed as having multiple shrapnel injuries with scars 
involving his left forearm, left leg, and left knee.  


CONCLUSIONS OF LAW

1.  Service connection for aggravation of a headache 
disability is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003); Allen v. Brown, 7 
Vet. App. 439 (1995). 

2.  Service connection for multiple shrapnel injuries with 
scars involving the left forearm, left leg, and left knee is 
warranted. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

I.  Headache disability

Service medical records do not reflect any complaints of or 
treatment for headaches.  At his September 1969 separation 
examination, the veteran was noted to have had grenade 
fragments in his skull while in Vietnam over a period of 
three years.  The wounds were apparently cleaned and closed 
on each occasion, and there had been no problem since.  By an 
October 2000 rating decision, the RO granted service 
connection for, in pertinent part, residual of a head injury.  

During a September 2000 VA neurological consultation, the 
veteran reported having persistent headaches related to 
multiple concussions.  He continued to report having 
headaches during a July 2002 VA outpatient visit, and he 
further detailed his headache symptoms at a December 2003 
videoconference hearing.

At a September 2002 VA brain and spinal cord examination, the 
veteran reported, in pertinent part, that he had frontal and 
occipital headaches three times a week.  Following the 
examination, he was diagnosed as having, in pertinent part, 
"[h]eadache disorder, likely to have multiple factors 
contributing to it including his  . . . head injury[.]"  

In light of this medical opinion, the Board concludes that 
service connection is warranted for the aggravation of the 
veteran's headache disability by the service-connected 
residuals of head injury.

II.  Multiple shrapnel injuries to the left arm, left leg, 
and left knee

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

In this case, the veteran's DD-214 indicates that he received 
a Combat Infantry Badge and a Purple Heart.  His MOS was 
light weapons infantry.  Based on these facts, the Board 
finds that the veteran had combat status for purposes of the 
analysis of this claim for service connection.  

Service medical records do not reflect any complaints of or 
treatment for a shell fragment wound of the left arm or leg.  
However, a service personnel record indicates that the 
veteran suffered a shrapnel wound of the left knee in March 
1967 (for which he seems to have been given his Purple Heart 
later that month) and a gunshot wound of the left arm in 
August 1967.

At a September 2000 VA examination, the veteran reported that 
he had been shot in the left forearm and left knee while on 
active duty.  Examination revealed, in pertinent part, a 
number of scars of a gunshot-type wound in the left forearm 
and left leg.  He was diagnosed as having, in pertinent part, 
multiple shrapnel injuries with scars involving his left 
forearm, left leg and knee.

In summary, there is evidence that the veteran had combat 
status while on active duty, that he suffered shell fragment 
wounds of his left arm and left leg in 1967, and that a VA 
examination has revealed a current diagnosis of multiple 
shrapnel injuries with scars of the left arm, left leg, and 
left knee.  To the extent that there is doubt concerning this 
claim, the benefit must be given to the veteran.  38 U.S.C.A. 
§ 5107.  Therefore, the Board finds that that service 
connection for multiple shrapnel injuries with scars to the 
left arm, left leg, and left knee is warranted.  

In light of the results here (grants of the claims for 
service connection), the Board finds that a detailed 
discussion of the Veterans Claims Assistance Act of 2000 is 
unnecessary (because any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error). 


ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, service connection for aggravation of a 
headache disability by service-connected residuals of a head 
injury is granted.

Subject to the laws and regulations applicable to the payment 
of monetary benefits, service connection for multiple 
shrapnel injuries with scars to the left arm, left leg, and 
left knee is granted.







REMAND

Service connection for hepatitis

The veteran essentially claims that he contracted hepatitis 
during the course of several blood transfusions he received 
during combat in Vietnam.  Unfortunately, the service medical 
records currently of record do not contain any documentation 
for the veteran's period of active duty between the years 
1965 and 1969 (a period in which he apparently was in 
Vietnam).  In December 2002, the RO received a completed NA 
Form 13055, on which the veteran detailed dates and places of 
treatment for various injuries between September 1965 and 
December 1967 (along with specific organization assignments 
during that period).  It does not appear that the RO has 
followed up with this information to obtain or otherwise 
reconstruct the veteran's missing medical records. 

When service medical records have been destroyed, VA has an 
obligation to search for alternative medical records.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  VA 
regulations provide that where there is a lack of service 
medical records, service connection may be shown through 
other evidence.  Smith v. Derwinski, 2 Vet. App. 147 (1992); 
38 C.F.R. § 3.303(a) (2000).  Although the veteran has the 
burden of submitting evidence in support of his claim, the 
case law says that VA should try to obtain pertinent evidence 
possessed by and in control of the Government.  Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).  On remand, the RO 
should conduct any necessary development to obtain or 
otherwise reconstruct any of the veteran's missing service 
medical records.

An August 2000 VA medical entry noted that the veteran had 
apparently been found positive for hepatitis B core antigen 
(although he was apparently negative for a hepatitis B 
surface antigen).  Laboratory test results referenced in a 
September 2002 VA liver examination report indicate that 
liver function test was normal and that the veteran tested 
negative for hepatitis C.  While a number of tests relating 
to hepatitis B were also negative, a "HEP B CORE AB, IGM" 
was noted to be pending, and no revised results for this test 
have been reported.  The veteran did test positive for the 
"Hepatitis A Antibody-Total," and the examination report 
noted that this result indicated that he was either in the 
recovery phase of a recent hepatitis A infection or was 
immune due to a previous hepatitis A infection.  While the 
examiner noted that recent epidemiological studies had shown 
that more than 30 percent of adults in the United States were 
positive for "Hepatitis A Antibody-Total," he nevertheless 
did not opine as to whether - in this case -  it was at least 
as likely as not that the veteran currently had hepatitis 
(regardless of type) which was first manifested in service.  
A new examination is therefore necessary, with all results 
from laboratory testing reported and all questions regarding 
etiology answered.

Initial compensable ratings for residuals of head injury and 
a left rib fracture

By an October 2000 rating decision, the RO granted service 
connection for residuals of a head injury and assigned an 
initial compensable rating for this disability.  The veteran 
was advised of this decision in an October 2000 letter, and 
he indicated disagreement with this initial rating in a 
written statement associated with the claims file in December 
2000.  Likewise, by an October 2002 rating decision, the RO 
granted service connection for a left rib fracture and 
assigned an initial noncompensable rating for this 
disability.  The veteran was advised of this decision in an 
October 2002 letter, and his representative indicated 
disagreement with this initial rating in a written statement 
associated with the claims file in January 2003.  

Timely notices of disagreement have been filed concerning 
these initial ratings.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].  The RO must 
therefore provide the veteran and his representative with a 
statement of the case on these claims.  Manlincon v. West, 12 
Vet. App. 238 (1999) (When a notice of disagreement is filed, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of a statement of the case).

Accordingly, the Board REMANDS these claims to the RO for the 
following actions:

1.  Concerning the claim for service 
connection for hepatitis, complete the 
development of evidence with regard to 
missing service medical records in 
accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.25 and 4.29.  
Advise the veteran that he may submit 
alternative evidentiary materials 
including statements from service medical 
personnel, "buddy" statements, 
employment physical examinations, 
insurance examinations, pharmacy 
prescription records, letters written 
during service, etc.  Pursue all logical 
follow-up development in this regard.  

2.  Thereafter, schedule a VA examination 
to determine the nature and etiology of 
any hepatitis.  Send the claims folder to 
the examiner for complete review.  Any 
testing deemed necessary should be 
completed and all test results should be 
fully reported.  The examiner should 
answer the following questions:

a.  Does the veteran have hepatitis?  

b.  If the veteran currently has 
hepatitis, when did it first have 
its onset?  Is it at least as likely 
as not (i.e., probability of at 
least 50 percent) that his hepatitis 
had its onset while he was on active 
duty?  

3.  Review the claims file and ensure 
that any remaining development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159.  If the examination 
report is inadequate for any reason, 
return it for revision. 

4.  Thereafter, readjudicate the claim 
for service connection for hepatitis.  If 
the claim remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim, including a summary 
of the evidence and discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response.  
Thereafter, return the case to the Board, 
if in order.  

5.  Provide the veteran and his 
representative with a statement of the 
case that (a) discusses the legal 
authority pertaining to the RO's October 
2000 rating decision assigning an initial 
compensable rating for residuals of a 
head injury and its October 2002 rating 
decision assigning an initial 
noncompensable rating for a left rib 
fracture, (b) discusses how such laws and 
regulations affected the RO's decisions, 
and (c) summarizes the reasons for the 
decisions.  Give the veteran and his 
representative an opportunity to respond 
to the statement of the case.  If either 
claim is perfected with a timely 
submission of a substantive appeal, 
return it to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



